Citation Nr: 0828786	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-28 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
2002 for the grant of a 20 percent disability evaluation for 
service-connected hallux valgus with bunionectomy, left foot.

2.  Entitlement to an effective date earlier than September 
5, 2003 for the grant of a 20 percent disability evaluation 
for service-connected hallux valgus with bunionectomy, right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim for 
increased ratings for hallux valgus, left foot and right 
foot.  After receiving the veteran's notice of disagreement, 
the RO granted increased ratings (to 20 percent) for hallux 
valgus, left foot and right foot in a November 2005 rating 
decision.  Both disability ratings were effective from 
September 5, 2003.  The veteran disagreed with the effective 
dates assigned.  Thereafter, in a September 2006 rating 
decision, the RO assigned an earlier effective date of 
November 1, 2002, but only for the increased rating of hallux 
valgus, left foot.  The veteran continues to express 
disagreement with the assigned effective dates.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  In an October 1975 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
hallux valgus, bilateral, with bunions, and assigned a 10 
percent disability evaluation effective from April 17, 1975.  
The veteran did not appeal that decision. 

2.  In rating decisions dated in March 1977, December 1980, 
February 1981, and July 1984 the RO denied claims of 
increased ratings for the veteran's service-connected 
bilateral foot disability and continued the 10 percent 
rating.  The veteran did not file timely appeals of any of 
these decisions.

3.  In a November 1989 rating decision, the RO denied a claim 
for an increased rating for the foot disabilities, but 
assigned separate 10 percent ratings for each foot.  The 
veteran submitted a timely notice of disagreement, but did 
not reply to further RO correspondence, which resulted in an 
administrative denial of his claim in October 1990.  He did 
not appeal that decision.

4.  In a July 2000 decision, the Board denied an appeal for 
an increased rating of the veteran's foot disabilities and 
continued the separate 10 percent evaluation for each foot.  
The veteran did not appeal this decision.

5.  In September 2002, the veteran submitted a claim for a 
temporary convalescence evaluation following surgery on the 
service-connected left foot disability.  He was awarded a 100 
percent rating effective from August 9, 2002 to October 31, 
2002; with a 20 percent rating effective beginning November 
1, 2002.

6.  Correspondence received from the veteran on December 18, 
2002 was accepted by the RO as a claim for increased ratings 
of the left and right foot hallux valgus disabilities.

7.  A factually ascertainable increase occurred in the 
severity of the service-connected hallux valgus with bunion, 
left foot, as of February 21, 2002.

8.  September 5, 2003 is the date entitlement arose to a 20 
percent disability rating for the service-connected hallux 
valgus with bunion, right foot; and an increase was not 
factually ascertainable at any time during the one year 
period prior to the claim. 



CONCLUSIONS OF LAW

1.  The previous decisions dated in March 1977, December 
1980, February 1981, October 1990, and July 2000, that denied 
the veteran's claims for increased evaluations for hallux 
valgus, with bunions, left and right feet, are final.  38 
U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1104 (2007). 

2.  The criteria for an earlier effective date of February 
21, 2002, for a 20 percent disability rating for service-
connected left foot hallux valgus disability, have been met.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2007). 

3.  The criteria for an earlier effective date of September 
5, 2003 for the grant of a 20 percent disability rating for 
service-connected right foot hallux valgus disability have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for earlier effective dates in 
correspondence sent to the veteran in December 2007.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified his duties in obtaining information and 
evidence to substantiate his claim.  VA has also made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38  U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's VA medical 
treatment records and reports from VA examinations.  The 
veteran has not identified any outstanding records for VA to 
obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  
Moreover, as will be discussed in greater detail below, the 
claim for an effective date retroactive to 1994 is precluded 
as a matter of law.  38 C.F.R. § 3.400; Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  


Procedural History

In an October 1975 rating decision, the RO granted service 
connection for bilateral hallux valgus with bunions and 
assigned a 10 percent evaluation pursuant to 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5280 (1999).  Rating decisions dated 
in March 1977, December 1980, February 1981, and July 1984 
denied claims for increased ratings.  Thereafter, in a 
November 1989 decision, the RO determined that it had 
committed clear and unmistakable error in assigning a 10 
percent evaluation for bilateral hallux valgus under 
Diagnostic Code 5280; and granted a retroactive adjustment of 
the benefits to allow a separate 10 evaluation for each foot, 
effective from the grant of service connection.  The veteran 
again filed a timely NOD; however he did not respond to the 
RO's request to submit evidence to support his claim.  A 
claim is considered abandoned when a claimant does not supply 
information requested by VA within one year of the request.  
38 C.F.R. § 3.158.  Thus, the claim was administratively 
denied by the RO in October 1990.  The veteran did not appeal 
this decision and thus, it became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.159, 3.160(d), 20.200, 
20.302, 20.1103 (2007).  

The veteran next filed a claim for an increased evaluation of 
his service-connected foot disabilities in June 1991.  In 
subsequent rating decisions dated in June 1992 and July 1993, 
the RO confirmed and continued the separate 10 percent 
evaluations for hallux valgus with bunions for each foot.  
The veteran ultimately appealed the case to the Board, which 
ultimately denied the veteran's claims in July 2000 decision.  
The veteran did not appeal this decision, and it became 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.159, 3.160(d), 20.200, 20.302, 20.1103 (2007).  

In an April 2002 rating decision, the RO continued the 
separate 10 percent evaluation for hallux valgus with bunions 
for each foot.  In September 2002, the veteran submitted a 
claim for a temporary total convalescence rating for his 
service-connected left foot hallux valgus with bunions, as he 
had undergone surgery in August 2002.  The RO granted this 
request in an October 2002 rating decision, and awarded a 
temporary total disability rating of 100 percent for the left 
foot only; effective from August 9, 2002 to October 31, 2002; 
with a 10 percent rating beginning November 1, 2002.  

Correspondence received from the veteran on December 18, 
2002, was accepted by the RO as a claim for an increased 
rating for the left and right foot disabilities.  The RO 
denied this claim in a September 2003 rating decision and 
instead confirmed and continued separate 10 percent 
evaluations for each foot disability.  The veteran submitted 
a timely notice of disagreement (NOD) to this decision, and 
following a statement of the case (SOC), submitted a timely 
substantive appeal.  Thereafter, in a November 2005 rating 
decision, the RO awarded an increased rating for both the 
left and right foot disabilities, effective from September 5, 
2003; the date of a VA examination.  The veteran then filed 
another NOD contending that the effective date of the 
evaluation increase should have been in 1994.  Subsequently, 
in a September 2006 rating decision, the RO awarded an 
earlier effective date of November 1, 2002; but only in 
regards to the left foot disability.  The veteran appealed 
this decision to the Board and it is the subject of the 
current appeal.


Factual Background & Analysis

The veteran desires an effective date earlier than November 
1, 2002, for the grant of a 20 percent disability evaluation 
for service-connected hallux valgus, with bunions, left foot.  
He also desires an effective date earlier than September 5, 
2003, for the grant of a 20 percent disability evaluation for 
service-connected hallux valgus, with bunions, right foot.  
The veteran contends that he is entitled to a 20 percent 
compensable evaluation for both disabilities, effective from 
1994.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o). 

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  The Board notes that this includes informal 
claims which are "[a]ny communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] his or her duly authorized representative."  
38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).   

The veteran's right foot disabilities are rated by analogy 
pursuant to Diagnostic Codes 5280-5284.  Pursuant to 
Diagnostic Code 5280, a compensable, 10 percent, evaluation 
for hallux valgus, unilateral, requires the foot have a 
resection of the metatarsal head or be found to be severe, 
with symptomatology equivalent to amputation of the great 
toe.  A 10 percent evaluation is the maximum possible for 
assignment under Diagnostic Code 5280.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  
Under Diagnostic Code 5284, used in rating other foot 
injuries, a 10 percent rating is warranted for a moderate 
foot injury.  A 20 percent rating is warranted for a 
moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6 (2007).

In determining the degree of limitation of motion, 
consideration is given to each of the following: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).


Left Foot

The veteran contends he is entitled to an effective date 
earlier than November 1, 2002, for the grant of a 20 percent 
disability evaluation for hallux valgus, with bunion, left 
foot.  

In order to obtain an effective date earlier than November 1, 
2002 for the 20 percent evaluation, the evidence would have 
to show that the veteran had either filed a claim for an 
increased rating for the left foot prior December 18, 2002; 
or that the record reflected a factually ascertainable 
increase in that disability within 1 year period preceding 
his claim.  

As noted, the RO accepted correspondence received from the 
veteran on December 18, 2002 as a claim for an increased 
rating.  Prior to December 18, 2002, the only formal 
communication in writing, requesting an increased rating for 
the service-connected left foot disability, was the September 
2002 request for a temporary total convalescence rating 
following surgery on his left toe.  This claim was granted 
and the veteran was assigned a 100 percent temporary total 
convalescence from August 9, 2002 to October 31, 2002.  

The Board notes further that the prior rating decisions of 
the RO, dated in March 1977, December 1980, February 1981, 
July 1984, and October 1990, and by the Board in July 2000, 
denying claims for increased evaluation of the left foot 
hallux valgus, with bunions, have become final.  38 U.S.C.A. 
§§ 7104, 7105 (2007).  The veteran has not asserted that a 
clear and unmistakable error (CUE) occurred in any of those 
decisions.  Thus, the veteran's argument that his claim had 
been pending since 1994 is without merit. 

Based upon a review of the cumulative evidence, the Board 
finds that a factually ascertainable increase occurred in the 
hallux valgus, with bunion, left foot, within one year prior 
to December 18, 2002, the date of the veteran's claim for an 
increased rating.  In determining that a factually 
ascertainable increase occurred in the severity of the 
service-connected left foot disability within the one year 
period preceding the date of the claim the Board cites a VA 
outpatient treatment record dated February 21, 2002.  This 
treatment record shows the range of dorsiflexion motion in 
the first left metacarpophalangeal joint was possible only to 
25 degrees, with pain at the end-range of motion.  The 
veteran's gait with subtalar joint and mid-tarsal joint 
revealed pronation at mid-stance.  X-rays showed evidence of 
old first metatarsal osteotomy with 1.5 to 2 cm primus 
elevatus, left first metatarsal.  The assessment was primus 
elevatus, status post first metatarsal osteotomy with hallux 
limitus.  It was recommended that the veteran have surgery to 
include medial column fusion with plantarflexory osteotomy 
first ray.  The remaining pertinent medical records are 
related to the August 2002 surgery and fall within the period 
that the veteran was assigned a 100 percent temporary total 
convalescence rating.

The Board notes that the normal range of dorsiflexion for the 
metacarpophalangeal joint (MPJ) is approximately 55-65 
degrees.  As the veteran demonstrated motion of the MPJ to 
only 25 degrees, with pain on motion, and revealed subtalar 
joint and mid-tarsal joint pronation at mid-stance, this is 
evidence of a factually ascertainable increase in the 
severity of his service-connected right foot disability.  
Specifically, the Board finds that this evidence demonstrated 
a moderately severe foot injury under Diagnostic Code 5284, 
which provided for a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284.

As there is evidence of a factually ascertainable increase to 
a moderately severe right foot disability as of February 21, 
2002, an earlier effective date for the 20 percent disability 
rating is warranted beginning on February 21, 2002 (to August 
8, 2002, the last day prior to the temporary total rating).


Right Foot

The veteran desires an effective date earlier than September 
5, 2003, for the grant of a 20 percent disability evaluation 
for service-connected hallux valgus, with bunions, right 
foot.

The RO granted a 20 percent disability rating for the 
veteran's service-connected right foot disability with an 
effective date of September 5, 2003, as this was the date of 
a VA examination showing entitlement to a 20 percent rating 
for a moderately severe foot disability.  As indicated, the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The record 
shows that the veteran had filed a claim for an increased 
rating for the right foot disability on December 18, 2002.  

Prior to December 13, 2002 - and following the most recent 
denial of an increased evaluation for the right foot 
disability in April 2002- there was no other formal or 
informal communication in writing from the veteran requesting 
a determination of entitlement or evidencing a belief in 
entitlement to an increased rating for the right foot 
disability.  As noted earlier, prior rating decisions issued 
by the RO in March 1977, December 1980, February 1981, July 
1984, October 1990, and April 2002; and by the Board in July 
2000, denying claims for increased evaluation of the right 
foot hallux valgus, with bunions, had become final.  38 
U.S.C.A. §§ 7104, 7105 (2007).  The veteran has not 
challenged any of these former decisions on the basis of CUE.  
Thus, the veteran's argument that his claim had been pending 
since 1994 is without merit.  

Therefore, the only other manner by which the veteran would 
be entitled to an earlier effective date for the 20 percent 
disability rating is: 1) if there was a factually 
ascertainable increase in the disability within one year 
prior to December 18, 2002; or 2) the evidence shows 
entitlement to a 20 percent disability rating arose prior to 
September 5, 2003.  Based upon a careful review of the 
evidence, the Board finds that an effective date earlier than 
September 5, 2003, for the grant of a 20 percent disability 
evaluation for service-connected hallux valgus, right foot, 
is not warranted.  

First, the evidence does not reveal that an increase was 
factually ascertainable during the year prior to receipt of 
the December 2002 claim.  In this regard, the Board has 
reviewed the VA outpatient treatment records in the claims 
file within the one-year period between December 18, 2001 and 
December 18, 2002; however, there is no evidence showing that 
the veteran met the criteria for a 20 percent disability 
rating, pursuant to Diagnostic Code 5284.  Notably, most of 
the treatment records are not pertinent to the right foot 
hallux valgus disability.  The only pertinent record in that 
timeframe is dated in March 2002, and shows that the veteran 
had some trouble walking secondary to pain in his feet.  The 
assessment was bilateral foot pain.  This treatment record 
does not reflect that the veteran's service-connected hallux 
valgus disability was the cause of the pain (as opposed to 
his non service-connected plantar fasciitis).  Thus, this 
does not show that the veteran's service-connected right foot 
hallux valgus disability was moderately severe, pursuant to 
Diagnostic Code 5284.  

Next, the Board has considered the record prior to the 
September 2003 VA examination, in order to determine whether 
entitlement to a 20 percent rating arose before then; but 
finds that it did not.  The only pertinent record prior to 
the VA examination is an April 2003 VA outpatient treatment 
record showing that the veteran complained of painful medial 
arches, bilaterally.  He indicated that he had tried custom 
mold orthotics and other inserts with no relief.  He was 
taking Motrin 800 mg for the pain, but requested Tylenol 3.  
Upon objective examination, there was no edema, erythema, or 
varicosities of the right foot.  He was observed to have low 
medial arches with tenderness on palpation, but without any 
significant findings on forefoot or rearfoot.  The fat pad on 
his feet was noted to be adequate.  Range of motion was good 
at ankle joints (subtalar and midtarsal joints), without pain 
or crepitus.  Manual muscle testing was 5/5 on dorsiflexion, 
plantarflexion, inversion, and eversion.  The diagnosis was 
plantar fasciitis.  As this record of treatment reveals no 
significant findings on the forefoot examination or 
specifically related to the hallux valgus (as opposed to non 
service-connected plantar fasciitis); it is does not show 
that entitlement to a 20 percent or higher rating for the 
service-connected right foot hallux valgus, with bunion, 
arose at that time.  

The September 2003 VA examination report shows that 
evaluation of the right foot demonstrated mild bunion with no 
surgical scars.  The veteran had difficulty with both plantar 
flexion and extension.  He did not wear orthotics.  The 
veteran noted to be able to walk without restriction, 
although with pain.  He used Tylenol 3 and Ibuprofen for 
pain.  The diagnostic impression was bunion, right foot 
unchanged from before.  Despite the clinical finding of only 
a "mild bunion," in light of the veteran's credible 
complaints of pain experienced in his right big toe, the RO 
found that the right foot disability met the criteria for a 
moderately severe foot disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; 4.71a Diagnostic Code 5284; see also DeLuca v. 
Brown, 8 Vet. App. at 206-7. (See rating decision dated 
November 2005).

Therefore, since the VA examination on September 5, 2003 is 
the first evidence showing that the service-connected right 
foot disability was moderately severe, and thus warranted a 
20 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284; it is the date entitlement arose.  
Pursuant to 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1), 
the effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
Thus, although the claim was received in December 2002, the 
date entitlement to a 20 percent disability rating arose was 
September 5, 2003, the date of the VA examination. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274  
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim. 


ORDER

An earlier effective date of February 21, 2002 for the grant 
of a 20 percent disability evaluation for service-connected 
hallux valgus with bunionectomy, left foot is granted.

An effective date earlier than September 5, 2003 for the 
grant of a 20 percent disability evaluation for service-
connected hallux valgus with bunionectomy, right foot is 
denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


